DETAILED ACTION
This Office Action is in response to the amendments filed on June 8, 2021.
Acknowledgments
The amendments filed on June 8, 2021, in response to the office action mailed on 3/8/2021 have been answered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1-9 and 11-12. Claims 3-6 are withdrawn from consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2017 July 27 and 2017 August 24 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0025791) in view of Izumi (US 2002/0092991).
With respect to claim 1, Ogawa (Figs. 5c and 7) discloses most aspects of the current invention including an image sensor comprising: 
a support substrate (51)
a sensor substrate (11) on the support substrate layer, wherein the sensor substrate has a sensor surface at a first side of the sensor substrate, and the support substrate comprises through electrode (103) connected to the sensor substrate
a photodiode (12/21) arranged in a planar manner in the sensor surface
a seal member (26) on the first side of the sensor substrate,
a reinforcing member (25) at an outer periphery of the seal member, 
a sealing member (28
wherein the seal member has a smaller area than each of the sensor substrate and the sealing member
However, Ogawa does not show wherein an outer peripheral region of the seal member includes a concave groove region, a reinforcing member in the concave groove region at the outer peripheral region of the seal member, wherein the reinforcing member comprising a first resin material having higher rigidity than a second resin material of the seal member, the seal member in contact with the reinforcing member, wherein the reinforcing member and the seal member in the concave groove region entirely overlap the sensor surface of the sensor substrate, the reinforcing member binds an outer peripheral region of the sensor substrate to an outer peripheral region of the sealing member and the seal member binds the sensor surface at a central region of the sensor substrate to a central region of the sealing member.
On the other hand, Izumi (Figs. 5-8) shows an embodiment disclosing an image sensor comprising a sensor substrate (3), a seal member (6) on a side of the sensor surface of the sensor substrate, wherein an outer peripheral region of the seal member includes a concave groove region, a reinforcing member (7) in the concave groove region at the outer peripheral region of the seal member, wherein the reinforcing member comprising a first resin material (par 81; fluororesins) having higher rigidity than a second resin material of the seal member (par 80; setting resin), the seal member in contact with the reinforcing member, wherein the reinforcing member and the seal member in the concave groove region entirely overlap the sensor surface of the sensor substrate (See Fig 7; top view; also Fig 2 top view), a sealing member (8a) bonded to the sensor substrate via a seal member and the reinforcing member, the reinforcing 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein an outer peripheral region of the seal member includes a concave groove region, a reinforcing member in the concave groove region at the outer peripheral region of the seal member, wherein the reinforcing member comprising a first resin material having higher rigidity than a second resin material of the seal member, the seal member in contact with the reinforcing member, wherein the reinforcing member and the seal member in the concave groove region entirely overlap the sensor surface of the sensor substrate, the reinforcing member binds an outer peripheral region of the sensor substrate to an outer peripheral region of the sealing member and the seal member binds the sensor surface at a central region of the sensor substrate to a central region of the sealing member in the device of Ogawa to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength.
With respect to claim 2, Ogawa (Figs. 5c and 7) shows the sensor substrate faces the sealing member through the reinforcing member.
With respect to claim 7, Ogawa (Figs. 5c and 7) discloses an electronic apparatus comprising: an image sensor comprising: 
a support substrate (51)
a sensor substrate (11) on the support substrate layer, wherein the sensor substrate has a sensor surface at a first side of the sensor substrate, and the support substrate comprises through electrode (103) connected to the sensor substrate
a photodiode (12/21) arranged in a planar manner in the sensor surface
a seal member (26) on the first side of the sensor substrate,
a reinforcing member (25) at an outer peripheral region of the seal member, 
a sealing member (28) bonded to the sensor substrate via a seal member (26), and the reinforcing member
wherein the seal member has a smaller area than each of the sensor substrate and the sealing member
However, Ogawa does not show wherein an outer peripheral region of the seal member includes a concave groove region, a reinforcing member in the concave groove region at the outer peripheral region of the seal member, wherein the reinforcing member comprising a first resin material having higher rigidity than a second resin material of the seal member, the seal member in contact with the reinforcing member, wherein the reinforcing member and the seal member in the concave groove region entirely overlap the sensor surface of the sensor substrate, the reinforcing member 
On the other hand, Izumi (Figs. 5-8) shows an embodiment disclosing an image sensor comprising a sensor substrate (3), a seal member (6) on a side of the sensor surface of the sensor substrate, wherein an outer peripheral region of the seal member includes a concave groove region, a reinforcing member (7) in the concave groove region at the outer peripheral region of the seal member, wherein the reinforcing member comprising a first resin material (par 81; fluororesins) having higher rigidity than a second resin material of the seal member (par 80; setting resin), the seal member in contact with the reinforcing member, wherein the reinforcing member and the seal member in the concave groove region entirely overlap the sensor surface of the sensor substrate (See Fig 7; top view; also Fig 2 top view), a sealing member (8a) bonded to the sensor substrate via a seal member and the reinforcing member, the reinforcing member binds an outer peripheral region of the sensor substrate to an outer peripheral region of the sealing member and the seal member binds the sensor surface at a central region of the sensor substrate to a central region of the sealing member. Izumi teaches doing so to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength (par 125).

It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein an outer peripheral region of the seal member includes a concave groove region, a reinforcing member in the concave groove region at the outer peripheral region of the seal member, wherein the reinforcing member comprising a first resin material having higher rigidity than a second resin material of the seal member, the seal member in contact with the reinforcing member, wherein the reinforcing member and the seal member in the concave groove region entirely overlap the sensor surface of the sensor substrate, the reinforcing member binds an outer peripheral region of the sensor substrate to an outer peripheral region of the sealing member and the seal member binds the sensor surface at a central region of the sensor substrate to a central region of the sealing member in the device of Ogawa to provide the flat panel image sensor having excellent impact strength and reduce the stress generated in the insulating resin so that warpage of the active matrix substrate can be prevented in advance and the flat panel image sensor can have improved impact strength (par 125).
With respect to claim 8, Ogawa (Figs. 5c and 7) discloses wherein the support substrate is on a second side of the sensor substrate opposite to the first side.
With respect to claim 9, Ogawa (Figs. 5c and 7) discloses wherein the sealing member comprises a second material that transmits light.
With respect to claim 12, Izumi (Figs. 5-8) shows wherein the sensor surface of the sensor substrate is sealed airtight by the sealing member.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Izumi and in further view of Minamio (US 2008/0303107).
With respect to claim 11, Ogawa (Figs. 5c and 7) discloses most aspects of the current invention. However, Ogawa does not show a mounting substrate, wherein the support substrate is on the mounting substrate, and the through electrodes are electrically connected to the mounting substrate.
On the other hand, Minamio discloses (Fig 3) an image sensor comprising a support substrate layer (11), the support substrate comprises through electrode (19) connected to a sensor substrate, and further comprising a mounting substrate (32), wherein the support substrate is on the mounting substrate, and the through electrodes are electrically connected to the mounting substrate. Minamio teaches doing so to provide a camera module with small size and thickness and excellent moisture resistance, and hence is useful in the field of mobile electronic equipment especially requiring size and thickness reduction (par 88).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a mounting substrate, wherein the support substrate is on the mounting substrate, and the through electrodes are electrically connected to the mounting substrate to provide a camera module with small size and thickness and excellent moisture resistance, and hence is useful in the field of mobile electronic equipment especially requiring size and thickness reduction.


Response to Arguments
Applicant's amendments filed on June 8, 2021 have been fully considered but they are not persuasive. 
Izumi (US 2002/0092991) shows the limitation of “wherein the reinforcing member comprising a first resin material (par 81; fluororesins) having higher rigidity than a second resin material of the seal member” (par 80; setting resin). Therefore the arguments provided by the applicant in the response are not persuasive. The current office action is therefore non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

<Remainder of page intentionally left blank>




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814